DETAILED ACTION
Allowable Subject Matter
Claims 10, 12, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, the prior art of record does not disclose “multiple LED arrays comprising an LED array that includes multiple color strings, wherein each color string of the multiple color strings corresponds to a different color”, and “wherein the controller is configured to drive the multiple LED arrays utilizing multiple individual color mixing models corresponding to the multiple LED arrays, and is configured to generate a combined color mixing model based on the multiple individual color mixing models corresponding to the multiple LED arrays”. 
Claims 12, 16-22 are allowed as depending on claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844